Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a method for simulating electromagnetic interactions between an antenna and an electrically large interaction structure placed in a radiation direction in front of the antenna, wherein the antenna comprises a reflecting front face and several radiating elements, wherein the interaction structure is positioned in the near field region of the entire antenna, wherein the method comprises inter alia: providing, in a memory unit of a computer, an antenna model representing the antenna, the antenna model comprising an antenna surface representing the reflecting front face of the antenna and a plurality of far field sources, each far field source representing one of a plurality of individual radiators of the antenna, wherein each radiator represents a part of the antenna that has dimensions that place the interaction structure in the far field region of the respective radiator, wherein the far field sources are placed at the antenna surface; computing with a processing unit of the computer, electromagnetic radiation launched by the field sources; propagating, with the processing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oh et al (US 10,634,777) teach a vehicle odometry technique wherein a processor receives measurement data from stationary and moving objects.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845